Name: Commission Regulation (EC) No 1411/98 of 1 July 1998 amending Regulation (EC) No 1381/98 fixing the import duties in the rice sector
 Type: Regulation
 Subject Matter: EU finance;  plant product;  trade
 Date Published: nan

 EN Official Journal of the European Communities2. 7. 98 L 188/33 COMMISSION REGULATION (EC) No 1411/98 of 1 July 1998 amending Regulation (EC) No 1381/98 fixing the import duties in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), Whereas an error has been discovered in Annex I of Commission Regulation (EC) No 1381/98 (3); whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1381/98 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 2 July 1998. It shall be applicable with effect from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 20, 27. 1. 1998, p. 16. (3) OJ L 187, 1. 7. 1998, p. 10. EN Official Journal of the European Communities 2. 7. 98L 188/34 ANNEX Import duties on rice and broken rice (ECU/tonne) Duties (5) CN code Third countries (except ACP and Bangladesh) (3) (7) ACP Bangladesh (1) (2) (3) (4) Basmati India and Pakistan (6) Egypt (8) 1006 10 21 (7) 121,01 188,03 1006 10 23 (7) 121,01 188,03 1006 10 25 (7) 121,01 188,03 1006 10 27 (7) 121,01 188,03 1006 10 92 (7) 121,01 188,03 1006 10 94 (7) 121,01 188,03 1006 10 96 (7) 121,01 188,03 1006 10 98 (7) 121,01 188,03 1006 20 11 294,34 142,83 220,76 1006 20 13 294,34 142,83 220,76 1006 20 15 294,34 142,83 220,76 1006 20 17 262,12 126,72 12,12 196,59 1006 20 92 294,34 142,83 220,76 1006 20 94 294,34 142,83 220,76 1006 20 96 294,34 142,83 220,76 1006 20 98 262,12 126,72 12,12 196,59 1006 30 21 (7) 232,09 370,50 1006 30 23 (7) 232,09 370,50 1006 30 25 (7) 232,09 370,50 1006 30 27 (7) 232,09 370,50 1006 30 42 (7) 232,09 370,50 1006 30 44 (7) 232,09 370,50 1006 30 46 (7) 232,09 370,50 1006 30 48 (7) 232,09 370,50 1006 30 61 (7) 232,09 370,50 1006 30 63 (7) 232,09 370,50 1006 30 65 (7) 232,09 370,50 1006 30 67 (7) 232,09 370,50 1006 30 92 (7) 232,09 370,50 1006 30 94 (7) 232,09 370,50 1006 30 96 (7) 232,09 370,50 1006 30 98 (7) 232,09 370,50 1006 40 00 (7) 72,38 114,00 (1) Subject to the application of the provisions of Articles 12 and 13 of amended Council Regulation (EEC) No 715/90 (OJ L 84, 30.3.1990, p. 85). (2) In accordance with Regulation (EEC) No 715/90, the duties are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of RÃ ©union. (3) The import levy on rice entering the overseas department of RÃ ©union is specified in Article 11(3) of Regulation (EC) No 3072/95. (4) The duty on imports of rice not including broken rice (CN code 1006 40 00), originating in Bangladesh is applicable under the arrangements laid down in Council Regulation (EEC) No 3491/90 (OJ L 337, 4.12.1990, p. 1) and amended Commission Regulation (EEC) No 862/91 (OJ L 88, 9.4.1991, p. 7). (5) No import duty applies to products originating in the OCT pursuant to Article 101(1) of amended Council Decision 91/482/EEC (OJ L 263, 19.9.1991, p. 1). (6) For husked rice of the Basmati variety originating in India and Pakistan, a reduction of ECU 250 per tonne applies (Article 4a of amended Regulation (EC) No 1503/96). (7) Duties fixed in the Common Customs Tariff. (8) The duty on imports of rice originating in and coming from Egypt is applicable under the arrangements laid down in Council Regulation (EC) No 2184/96 (OJ L 292, 15.11.1996, p. 1) and Commission Regulation (EC) No 196/97 (OJ L 31, 1.2.1997, p. 53).